                                                                         Case 8:17-bk-10706-SC      Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58   Desc
                                                                                                     Main Document    Page 1 of 29


                                                                          1 William N. Lobel, State Bar No. 93202
                                                                            wlobel@lwgfllp.com
                                                                          2 Alan J. Friedman, State Bar No. 132580
                                                                            afriedman@lwgfllp.com
                                                                          3 Beth E. Gaschen, State Bar No. 245894
                                                                            bgaschen@lwgfllp.com
                                                                          4 LOBEL WEILAND GOLDEN FRIEDMAN LLP
                                                                            650 Town Center Drive, Suite 950
                                                                          5 Costa Mesa, California 92626
                                                                            Telephone 714-966-1000
                                                                          6 Facsimile    714-966-1002

                                                                          7 Attorneys for Debtor and Debtor-in-Possession
                                                                            John Jean Bral
                                                                          8

                                                                          9                          UNITED STATES BANKRUPTCY COURT
                                                                         10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                         11                                  SANTA ANA DIVISION
Lobel Weiland Golden Friedman LLP




                                                                         12 In re                                      Case No. 8:17-bk-10706-SC
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 JOHN JEAN BRAL,                            Chapter 11

                                                                         14               Debtor.                      DEBTOR’S OBJECTION TO PROOF OF
                                                                                                                       CLAIM FILED BY BARRY BEITLER
                                    Tel 714-966-1000




                                                                         15                                            [CLAIM NO. 15-1]; MEMORANDUM OF
                                                                                                                       POINTS AND AUTHORITIES; AND
                                                                         16                                            DECLARATION OF JOHN JEAN BRAL IN
                                                                                                                       SUPPORT THEREOF
                                                                         17
                                                                                                                       DATE: December 14, 2017
                                                                         18                                            TIME: 11:00 a.m.
                                                                                                                       Place: Courtroom 5C
                                                                         19                                                   411 West Fourth Street
                                                                                                                              Santa Ana, California 92701
                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136143.1                                                                OBJECTION
                                                                         Case 8:17-bk-10706-SC      Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58           Desc
                                                                                                     Main Document    Page 2 of 29


                                                                          1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                          2 JUDGE, BARRY BEITLER, AND ALL OTHER INTERESTED PARTIES:

                                                                          3           PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. § 502, Federal Rule of
                                                                          4 Bankruptcy Procedure 3007, and Local Bankruptcy Rule 3007-1, on December 14, 2017,

                                                                          5 at 11:00 a.m., or as soon thereafter as counsel may be heard, in Courtroom 5C of the

                                                                          6 United States Bankruptcy Court, located at 411 West Fourth Street, Santa Ana, California

                                                                          7 92701, a hearing will be held concerning this objection (the “Objection”) of John Jean Bral,

                                                                          8 the debtor and debtor-in-possession in the above-captioned chapter 11 case (the

                                                                          9 “Debtor”), to Claim No. 15 filed by Barry Beitler (“Beitler”).

                                                                         10           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-

                                                                         11 1(b)(3)(A), any response to the Objection must be filed and served not later than fourteen
Lobel Weiland Golden Friedman LLP




                                                                         12 (14) days prior to the hearing on the Objection (as further set forth in the Notice served
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 concurrently herewith).

                                                                         14           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-
                                    Tel 714-966-1000




                                                                         15 1(b)(3)(B), if a response is not timely filed and served, the Court may grant the relief

                                                                         16 requested in the Objection without further notice or hearing.

                                                                         17           PLEASE TAKE FURTHER NOTICE that the Objection is based on the Notice of

                                                                         18 Hearing, the attached Memorandum of Points and Authorities, the Declaration of John

                                                                         19 Jean Bral appended hereto, the files and records of this Court related to the Debtor’s

                                                                         20 case, and upon such other oral and documentary evidence as may be presented to the

                                                                         21 Court at or before the time of the hearing on the Objection.

                                                                         22 ///

                                                                         23 ///

                                                                         24 ///

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136143.1                                     2                                  OBJECTION
                                                                         Case 8:17-bk-10706-SC       Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58           Desc
                                                                                                      Main Document    Page 3 of 29


                                                                          1           WHEREFORE, the Debtor requests that the Court enter an order (i) disallowing in
                                                                          2 its entirety Claim No. 15 filed by Beitler on the grounds that Beitler failed to attach

                                                                          3 sufficient document to support the claim and, as such, the claim is not a valid claim

                                                                          4 against the Debtor; and (ii) for such other and further relief as may be just and proper

                                                                          5 under the circumstances of this case.

                                                                          6                                                Respectfully submitted,

                                                                          7 Dated: October 13, 2017                        LOBEL WEILAND GOLDEN FRIEDMAN LLP

                                                                          8

                                                                          9                                                By: /s/ Beth E. Gaschen
                                                                                                                               WILLIAM N. LOBEL
                                                                         10                                                    ALAN J. FRIEDMAN
                                                                                                                               BETH E. GASCHEN
                                                                         11                                                    Attorneys for Debtor
Lobel Weiland Golden Friedman LLP




                                                                                                                               and Debtor-in-Possession
                                                                         12                                                    John Jean Bral
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13

                                                                         14
                                    Tel 714-966-1000




                                                                         15

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136143.1                                     3                                    OBJECTION
                                                                         Case 8:17-bk-10706-SC            Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58        Desc
                                                                                                           Main Document    Page 4 of 29


                                                                          1 I.          INTRODUCTION
                                                                          2             By this Objection, the Debtor seeks the disallowance, in its entirety, of Claim No. 15

                                                                          3 filed by Beitler. Claim No. 15 is based upon an agreement by and through Ocean View

                                                                          4 Medical Investors, LLC, a California limited liability company (“OVMI”)1, Beitler, and Bral

                                                                          5 dated September 19, 2013 (the “Agreement”), wherein, as part of a refinance (the

                                                                          6 “Refinance”) sought by OVMI of real property owned by OVMI and located at 441 Old

                                                                          7 Newport Road, Newport Beach, California (the “Property”), through Citizens Business

                                                                          8 Bank (“CBB”), Beitler agreed to pay the outstanding lien and tax obligations of the

                                                                          9 Property, and that said payments would be deemed a loan made by Beitler to OVMI, of

                                                                         10 which Bral would be responsible for paying half of in the event that OVMI defaulted under

                                                                         11 the terms of the Agreement. Claim No. 15 should be disallowed as it: (1) fails to attach
Lobel Weiland Golden Friedman LLP




                                                                         12 any evidence that Beitler performed under the Agreement and made payments on
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 account of each outstanding lien and tax obligations; and (2) upon review of the books

                                                                         14 and records by the Debtor, the Debtor is unclear if the outstanding liens and tax
                                    Tel 714-966-1000




                                                                         15 obligations were paid. As is, Claim No. 15 is not a valid claim against the Debtor’s estate

                                                                         16 and the Debtor is not personally liable for such claim. Accordingly, the Objection should

                                                                         17 be sustained.

                                                                         18 II.         STATEMENT OF FACTS

                                                                         19             A.      Jurisdiction and Venue

                                                                         20             This Court has jurisdiction to consider this Objection under 28 U.S.C. §§ 157 and

                                                                         21 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). The Debtor consents to the

                                                                         22 entry of a final order by the Court in connection with this Objection to the extent it is later

                                                                         23 determined that the Court, absent consent of the parties, cannot enter final orders or

                                                                         24 judgments consistent with Article III of the United States Constitution. Venue of this case

                                                                         25 and this Objection in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                                                                         26

                                                                         27       1
                                                                                      Beitler and Bral were both managers of OVMI.

                                                                         28
                                                                              1136143.1                                              4                            OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58            Desc
                                                                                                       Main Document    Page 5 of 29


                                                                          1           B.     The Debtor and the Chapter 11 Filing
                                                                          2           The Debtor commenced this case by filing a voluntary petition under chapter 11 of

                                                                          3 title 11 of the United States Code on February 24, 2017 (the “Petition Date”). The Debtor

                                                                          4 continues to manage his financial affairs and operate his bankruptcy estate as a debtor-in-

                                                                          5 possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No request for

                                                                          6 the appointment of a trustee or examiner has been made in this case. No official

                                                                          7 committee of unsecured creditors has been appointed in this case.

                                                                          8           C.     The Claim
                                                                          9           On June 16, 2017, Beitler filed a proof of claim (“Claim No. 15”) in the amount of

                                                                         10 $40,663.33. A true and complete copy of Claim No. 15 is attached hereto as Exhibit “1”

                                                                         11 and incorporated herein by this reference. Claim No. 15 alleges that Beitler is entitled to
Lobel Weiland Golden Friedman LLP




                                                                         12 payment in the amount of $40,663.33 pursuant to the Agreement. (See Attachment to
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 Claim No. 15).

                                                                         14 III.      CLAIM NO. 15 SHOULD BE DISALLOWED IN ITS ENTIRETY AS IT IS NOT A
                                    Tel 714-966-1000




                                                                         15           LIABILITY OF THE ESTATE
                                                                         16           Pursuant to Federal Rule of Bankruptcy Procedure 3001(f) and section 502(a) of

                                                                         17 the Bankruptcy Code, a timely filed and properly documented proof of claim is deemed

                                                                         18 prima facie valid. Section 502(b)(1) of the Bankruptcy Code provides that a claim will not

                                                                         19 be allowed to the extent that the claim is for “an unenforceable debt against a debtor and

                                                                         20 property of the debtor, under any agreement or applicable law for a reason other than

                                                                         21 because such claim is contingent or unmatured. . . .”

                                                                         22           “[T]he burden of initially going forward with the evidence as to the validity and the

                                                                         23 amount of the claim is that of the objector to that claim. 3 L. King, COLLIER ON

                                                                         24 BANKRUPTCY § 502.02, at 502-22 (15th ed. 1991). Once “the objector produces sufficient

                                                                         25 evidence to negate one or more of the sworn facts in the proof of claim, the burden reverts

                                                                         26 to the claimant to prove the validity of the claim by a preponderance of the evidence.” In

                                                                         27 re Consol. Pioneer, 178 B.R. at 226 (quoting In re Allegheny Int’l, Inc., 954 F.2d 167, 173-

                                                                         28 74 (3d Cir. 1992)). The ultimate burden of persuasion remains at all times upon the
                                                                              1136143.1                                      5                                    OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58           Desc
                                                                                                       Main Document    Page 6 of 29


                                                                          1 claimant. Lundell v. Anchor Const. Specialists, Inc., 223 F.3d 1035, 1039 (9th Cir. 2000);

                                                                          2 In re Holm, 931 F.2d 620, 623 (9th Cir. 1991); In re Gray, 522 B.R. 619, 625 (Bankr. D.

                                                                          3 Idaho 2014) (“If the objector produces evidence sufficient to negate the validity of the

                                                                          4 claim, the ultimate burden of persuasion remains on the claimant to demonstrate by

                                                                          5 preponderance of the evidence that the claim deserves to share in the distribution of the

                                                                          6 debtor’s assets.”); Spencer v. Pugh (In re Pugh), 157 B.R. 898, 901 (9th Cir. BAP 1993);

                                                                          7 In re Parrott Broadcasting Ltd. P’ship, 492 B.R. 35, 38 (Bankr. D. Idaho 2013); In re

                                                                          8 Blixeth, 489 B.R. 154 (Bankr. D. Mo. 2013) (once objecting party succeeds in overcoming

                                                                          9 prima facie effect of procedurally proper proof of claim, burden shifts to claimant to prove

                                                                         10 validity of its claim, and claimant must satisfy that burden by preponderance of evidence).

                                                                         11 See also Pepper v. Litton, 308 U.S. 295, 304, 60 S.Ct. 244 (1939) (stating that the
Lobel Weiland Golden Friedman LLP




                                                                         12 bankruptcy court has the power to shift the circumstances surrounding any claim to see
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 that injustice or unfairness is not done in administering the bankruptcy estate).

                                                                         14           Claim No. 15 should be disallowed in its entirety as it is not enforceable against the
                                    Tel 714-966-1000




                                                                         15 Debtor and is not a valid claim against his estate. The only evidence filed in support of

                                                                         16 Claim No. 15 is the Agreement and an email communication between Beitler and the

                                                                         17 Debtor. Claim No. 15 fails to attach sufficient document showing that (1) any payments

                                                                         18 were actually made by Beitler on the outstanding lien and tax obligations; and (2) how

                                                                         19 much those payments amounted to. Further, upon the Debtor’s review of the books the

                                                                         20 Debtor is unclear if the outstanding liens and tax obligations were paid and whether all of

                                                                         21 the liens were actually due by the time the Agreement was to be performed. There is

                                                                         22 insufficient evidentiary support in the documents attached to Claim No. 15 to support

                                                                         23 allowance of the claim. Failure to disallow Claim No. 15 would result in Beitler receiving

                                                                         24 an unwarranted recovery against the Debtor, to the detriment of other creditors.

                                                                         25 IV.       RESERVATION OF RIGHTS
                                                                         26           This Objection is limited to the grounds stated herein. Accordingly, it is without

                                                                         27 prejudice to the right of the Debtor to object to Claim No. 15 on any other ground

                                                                         28
                                                                              1136143.1                                      6                                   OBJECTION
                                                                         Case 8:17-bk-10706-SC       Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58         Desc
                                                                                                      Main Document    Page 7 of 29


                                                                          1 whatsoever, and the Debtor expressly reserves all further substantive and/or procedural

                                                                          2 objections he may have.

                                                                          3 V.        CONCLUSION
                                                                          4           The Debtor objects to the allowance of Claim No. 15 for the reasons stated herein,

                                                                          5 and the Debtor moves this Court for an order (i) disallowing in its entirety Claim No. 15;

                                                                          6 and (ii) for such other and further relief as may be just and proper under the

                                                                          7 circumstances of this case.

                                                                          8                                            Respectfully submitted,

                                                                          9 Dated: October 13, 2017                    LOBEL WEILAND GOLDEN FRIEDMAN LLP

                                                                         10

                                                                         11                                            By: /s/ Beth E. Gaschen
Lobel Weiland Golden Friedman LLP




                                                                                                                           WILLIAM N. LOBEL
                                                                         12                                                ALAN J. FRIEDMAN
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950




                                                                                                                           BETH E. GASCHEN
                                        Costa Mesa, California 92626




                                                                         13                                                Attorneys for Debtor and
                                                                                                                           Debtor-in-Possession
                                                                         14
                                    Tel 714-966-1000




                                                                         15

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136143.1                                    7                                  OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58        Desc
                                                                                                       Main Document    Page 8 of 29


                                                                          1                           DECLARATION OF JOHN JEAN BRAL
                                                                          2           I, John J. Bral, declare as follows:

                                                                          3           1.     I am the debtor and debtor-in-possession in the above-captioned case. The

                                                                          4 following is based upon my personal knowledge, except as otherwise noted, and if called

                                                                          5 as a witness herein, I could and would competently testify thereto. I make this declaration

                                                                          6 in support of the Objection to Proof of Claim Filed by Barry Beitler [Claim No. 15] (the

                                                                          7 “Objection”). Any term not specifically defined herein shall have the meaning provided in

                                                                          8 the Objection.

                                                                          9           2.     This case was commenced by the filing a voluntary petition under chapter 11

                                                                         10 of title 11 of the United States Code on February 24, 2017 (the “Petition Date”). I continue

                                                                         11 to manage my financial affairs and operate my bankruptcy estate as a debtor-in-
Lobel Weiland Golden Friedman LLP




                                                                         12 possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No request for
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 the appointment of a trustee or examiner has been made in this case. No official

                                                                         14 committee of unsecured creditors has been appointed in this case.
                                    Tel 714-966-1000




                                                                         15           3.     I have commenced reviewing and reconciling the proofs of claims filed

                                                                         16 against my estate. These efforts have resulted in the identification of the disputed claim,

                                                                         17 Claim No. 15-1, filed by Beitler on June 16, 2016, a true and complete copy of which is

                                                                         18 attached hereto as Exhibit “1.”

                                                                         19           4.     Claim No. 15 is based upon the Agreement, wherein, as part of a refinance

                                                                         20 sought by OVMI of the Property, through CBB, Beitler agreed to pay the outstanding lien

                                                                         21 and tax obligations of the Property, and those payments would be deemed a loan made

                                                                         22 by Beitler to OVMI, of which I would be responsible for paying half of in the event that

                                                                         23 OVMI defaulted under the terms of the Agreement.

                                                                         24           5.     I am not aware of whether the outstanding liens and tax obligations were

                                                                         25 paid by Beitler and whether all of the liens were actually due by the time the Agreement

                                                                         26 was to be performed.

                                                                         27 ///

                                                                         28 ///
                                                                              1136143.1                                      8                                OBJECTION
Case 8:17-bk-10706-SC   Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58   Desc
                         Main Document    Page 9 of 29
Case 8:17-bk-10706-SC   Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58   Desc
                         Main Document    Page 10 of 29




                              EXHIBIT “1”
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc1
                       Main Document   of 17 Page 11 of 29




                                                                            POC #15-1
                                                                            Page 10
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc2
                       Main Document   of 17 Page 12 of 29




                                                                            POC #15-1
                                                                            Page 11
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc3
                       Main Document   of 17 Page 13 of 29




                                                                            POC #15-1
                                                                            Page 12
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc4
                       Main Document   of 17 Page 14 of 29


       ATTACHMENT TO PROOF OF CLAIM OF BARRY BEITLER BASED ON
                   SEPTEMBER 19, 2013 AGREEMENT
        Barry Beitler (“Beitler” or “Claimant”) and John Bral (“Bral”) were both managers and
members of Ocean View Medical Investors, LLC (“Ocean View”). When Ocean View sought to
refinance its real property, the lender required payment of outstanding lien and tax obligations.
Pursuant to a written agreement dated September 19, 2013 (“Agreement”), a copy of which is
attached hereto as Exhibit “A”, (i) Beitler agreed to pay those lien and tax obligations on behalf of
Ocean View (the “Beitler Payment”), (ii) the Beitler Payment would be deemed a loan made by
Beitler, and (iii) if Ocean View did not repay the loan in accordance with the terms of the
Agreement, Bral would reimburse Beitler for one-half of the Beitler Payment. Bral admitted in a
September 18, 2013 email, a copy of which is attached hereto as Exhibit “B”, that the sum of his
obligation on the Beitler Payment, if not otherwise paid in accordance with the Agreement is
$40,663.33.
        Ocean View and Bral defaulted on their obligations under the Agreement. The amount
due and owing by Bral to Beitler under the Agreement as of the February 24, 2017 petition date
herein is $40,663.33, plus any recoverable attorney’s fees, costs and interest.
                                       Reservation of Rights

       Claimant reserves the right to (i) amend, update and/or supplement this Proof of Claim at
any time and in any respect, (ii) file additional proofs of claim for additional claims which may be
based on the same or additional documents or other liability or indebtedness of the Debtor to
Claimant (iii) file a request for payment of administrative expenses in accordance with 11 U.S.C.
§§ 503 and 507.

        In addition to the foregoing, Claimant reserves all rights with respect to (a) any
indebtedness owed to Claimant by any non-debtor affiliate or other entity related to the Debtor,
and (b) any other amounts that may be owing to Claimant in respect of interest, fees, indemnities,
costs and expenses to the extent permitted by applicable law.

       Nothing contained in this Proof of Claim shall be construed as limiting Claimants rights,
remedies and interests.

        The filing of this proof of claim is not: (i) a waiver or release of Claimant’s rights against
any person, entity or property; (ii) a waiver of the right to move to withdraw the reference, or
otherwise to challenge the jurisdiction of this Court, with respect to the subject matter of this
Proof of Claim, any objection or other proceeding commenced with respect thereto or any other
proceeding commenced in this case against or otherwise involving this Proof of Claim, or to
assert that the reference has already been withdrawn with respect to the subject matter of this
claim, any objection or other proceeding commenced with respect thereto or any other proceeding
commenced in this case against or otherwise involving this Proof of Claim; (iii) an election of
remedy; or (iv) a waiver of any past, present or future defaults or events of default. Claimant
specifically preserves all of Claimant’s procedural and substantive defenses and rights with



                                                                                             POC #15-1
                                                                                             Page 13
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc5
                       Main Document   of 17 Page 15 of 29


respect to any claim that may be asserted against Claimant by the Debtor or any of its debtor or
non-debtor affiliates, or by any trustee for this estate.




                                                                                       POC #15-1
                                                                                       Page 14
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc6
                       Main Document   of 17 Page 16 of 29




                                                                            POC #15-1
                                                                            Page 15
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc7
                       Main Document   of 17 Page 17 of 29




                                                                            POC #15-1
                                                                            Page 16
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc8
                       Main Document   of 17 Page 18 of 29




                                                                            POC #15-1
                                                                            Page 17
Case
Case 8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 149
                            15-1 Filed
                                    Filed
                                        10/13/17
                                           06/16/17 Entered
                                                      Desc Main
                                                            10/13/17
                                                                Document
                                                                     17:16:58 Page
                                                                               Desc9
                       Main Document   of 17 Page 19 of 29




                                                                            POC #15-1
                                                                            Page 18
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  10
                         Main Document of 17 Page 20 of 29




                                                                           POC #15-1
                                                                           Page 19
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  11
                         Main Document of 17 Page 21 of 29




                                                                           POC #15-1
                                                                           Page 20
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  12
                         Main Document of 17 Page 22 of 29




                                                                           POC #15-1
                                                                           Page 21
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  13
                         Main Document of 17 Page 23 of 29




                                                                           POC #15-1
                                                                           Page 22
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  14
                         Main Document of 17 Page 24 of 29




                                                                           POC #15-1
                                                                           Page 23
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  15
                         Main Document of 17 Page 25 of 29




                                                                           POC #15-1
                                                                           Page 24
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  16
                         Main Document of 17 Page 26 of 29




                                                                           POC #15-1
                                                                           Page 25
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 149
                             15-1 Filed
                                   Filed10/13/17
                                          06/16/17 Entered
                                                    Desc Main
                                                           10/13/17
                                                               Document
                                                                    17:16:58 Page
                                                                               Desc
                                                                                  17
                         Main Document of 17 Page 27 of 29




                                                                           POC #15-1
                                                                           Page 26
        Case 8:17-bk-10706-SC                     Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58                                      Desc
                                                   Main Document    Page 28 of 29



                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
650 Town Center Drive, Suite 950, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: DEBTOR'S OBJECTION TO PROOF OF CLAIM FILED BY
BARRY BEITLER [CLAIM NO. 15-1]; MEMORANDUM OF POINTS AND AUTHORITIES; AND DECLARATION OF
JOHN J. BRAL IN SUPPORT THEREO will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
13, 2017, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 13, 2017, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 13, 2017, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


SERVED VIA PERSONAL DELIVERY/ATTORNEY SERVICE
The Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130/Courtesy Bin
Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/13/2017                        Nancy Lockwood                                               /s/ Nancy Lockwood
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:17-bk-10706-SC                     Doc 149 Filed 10/13/17 Entered 10/13/17 17:16:58                                      Desc
                                                   Main Document    Page 29 of 29



SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       Alan J Friedman afriedman@lwgfllp.com,
        nlockwood@lwgfllp.com;jokeefe@lwgfllp.com;banavim@lwgfllp.com;lgauthier@lwgfllp.com
       Daniel K Fujimoto wdk@wolffirm.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;lfisk@wgllp.com;lgauthier@lwgfllp.com;nlockwood@lwgfllp.com
       Michael J Hauser michael.hauser@usdoj.gov
       Mark D Hurwitz mhurwitz@lsl-la.com, dsmall@lsl-la.com
       Gary E Klausner gek@lnbyb.com
       William N Lobel wlobel@lwgfllp.com, nlockwood@lwgfllp.com;jokeefe@lwgfllp.com;banavim@wgllp.com
       Kathleen J McCarthy kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       William F McDonald Caecf@tblaw.com, wfm@tblaw.com;snchampney@tblaw.com
       Krikor J Meshefejian kjm@lnbrb.com
       Edward G Schloss egs2@ix.netcom.com
       Valerie Smith claims@recoverycorp.com
       Daniel B Spitzer dspitzer@spitzeresq.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Zann R Welch ecfnotices@ascensioncapitalgroup.com


SERVED VIA FIRST-CLASS MAIL:

SERVED BY UNITED STATES MAIL:
Gary E. Klausner, Esq.
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067

Barry Beitler
825 Barrington Avenue
Los Angeles, CA 90048

Office of the United States Trustee
511 West Fourth Street, Suite 7160
Santa Ana, CA 92701




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
